[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                              FOR THE ELEVENTH CIRCUIT COURT OF APPEALS
                                                       U.S.
                               ________________________ ELEVENTH CIRCUIT
                                                              AUGUST 5, 2010
                                     No. 10-11389               JOHN LEY
                                 Non-Argument Calendar            CLERK
                               ________________________

                          D.C. Docket No. 6:10-cv-00323-GKS-DAB

CHARLIE ROBINSON,

lllllllllllllllllllll                                     Plaintiff-Appellant,

                                         versus


SECRETARY, DEPARTMENT OF CORRECTIONS,
Walter McNeil,
JAMES CROSBY,
Former, Secretary Department of Corrections,
ORLESTER DICKENS,
Secretary’s Representative,
MONICA DAVID,
Commissioner/Chairman,
TENA M. PATE,
Commissioner/Vice Chairman,
et al.,

lllllllllllllllllllll                                     Defendants-Appellees.
                             ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                          ________________________

                                  (August 5, 2010)

Before TJOFLAT, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

      Charlie Robinson appeals pro se the dismissal of his second complaint that

employees of the Florida Department of Corrections and the Florida Parole

Commission violated his constitutional rights by denying him “gain time” after the

revocation of his controlled release. 42 U.S.C. § 1983. We affirm.

      The district court did not err when it dismissed Robinson’s second

complaint. Although Robinson did not request damages in his first complaint, his

second complaint “‘arises out of the same nucleus of operative facts, or is based

upon the same factual predicate, as [his] former action.” Griswold v. Cnty. of

Hillsborough, 598 F.3d 1289, 1293 (11th Cir. 2010) (quoting Ragsdale v.

Rubbermaid, Inc., 193 F.3d 1235, 1239 (11th Cir. 1999)). Robinson’s complaint

is barred by res judicata.

      We AFFIRM the dismissal of Robinson’s complaint.




                                         2